DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bauer et al [US 2016/0365408]
►	With respect to claim 1, Bauer et al (fig 1, text [0001]-[0092]) discloses the claimed capacitor comprising:
	a substrate (16) having a main surface with at least one of a recess or a projection (substrate surface 34); 
	a dielectric film (18) extending along the at least one of the recess or the projection and having an equivalent oxide thickness of 600 nm or more (text [0054]:  alumina having thickness of 1500 nm would have EOT of 650 nm); and
	a conductor film(22) covering at least part of the dielectric film.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al [US 2016/0365408] in view of Inoue et al [US 2011/0233724]
►	With respect to claim 2, Bauer et al substantially discloses the claimed capacitor comprising the conductor film (22) but does not expressly teach a gap between opposed portions of the conductor film in a region thereof that extends along the at least one of the recess or the projection.
	However, Inoue et al (fig 5C, text [0013]) teaches a gap between opposed portions of the conductor film (19) in a region thereof that extends along the at least one of the recess or the projection.
	Therefore, it would have been obvious for those skilled in the art to modify capacitor of Bauer et al by having the gap between opposed portions of the conductor film in a region thereof that extends along the at least one of the recess or the projection as being claimed, per taught by Inoue et al, to provide designed upper electrode for capacitor device.
Claims 3-5, 7-11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al [US 2016/0365408] in view of Norman et al [DE 102019204503].
►	With respect to claims 3 and 9, Bauer et al substantially discloses the claimed capacitor but silent about the dielectric film is a laminated structure having two or more layers (claim 3) or three or more layers (claims 9).
	However, Norman et al teaches using the dielectric film being a laminated structure having three or more layers to provide capacitor with improved dielectric strength and capacitance densisity.
	Therefore, it would have been obvious for those skilled in the art to modify capacitor of Bauer et al by using the dielectric film of laminated structure as being claimed, per taught by Norman et al, to provide improved capacitor with reason given above.
►	With respect to claims 5, 7, 11, 13-14, the claimed parameter of stress and thickness the claimed range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
►	With respect to claims 15-16, the same reason given above, Norman et al teaches an uppermost layer in the laminated structure is an oxide film that is not a thermal oxide film.
►	With respect to claims 10, 17 and 18, dielectric structure ONO and ONONO are known in the art.

Allowable Subject Matter
Claims 6 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/               Primary Examiner, Art Unit 2819